Citation Nr: 1528598	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  09-27 365	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hearing loss in the right ear.

2.  Entitlement to service connection for hearing loss in the right ear.

3.  Entitlement to a compensable evaluation for hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  The case was remanded by the Board in June 2011 to provide the Veteran with a Statement of the Case on the service connection issue on appeal and to obtain a current evaluation of the Veteran's bilateral hearing acuity.  A Statement of the Case was sent to the Veteran in December 2012, and an attempt was made in January 2013 to obtain an evaluation of the Veteran's hearing acuity.

Consequently, there has been substantial compliance with the June 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 

The Veteran presented testimony at a March 2011 Board hearing at the RO before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.  

A December 2012 Statement of the Case found that new and material evidence had been received to reopen the claim for entitlement to service connection for hearing loss in the left ear and denied the claim on a de novo basis.  The Board notes, however, that even if the RO determined that new and material evidence was presented to reopen the claim for service connection for hearing loss in the left ear, such is not binding on the Board, which must first decide whether evidence has been received that is both new and material to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.  


FINDINGS OF FACT

1.  The claim for entitlement to service connection for hearing loss in the right ear was denied by rating decision in June 1991.  A timely appeal was not submitted, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the June 1991 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hearing loss in the right ear.

3.  The Veteran does not have a hearing loss in the right ear that is causally related to service. 

4.  The most probative evidence shows no more than level II hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The June 1991 rating decision that denied entitlement to service connection for hearing loss in the right ear is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  Evidence submitted since June 1991 to reopen the claim of entitlement to service connection for hearing loss in the right ear is new and material, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  Hearing loss in the right ear was not incurred in or aggravated by active military service, nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).  

4.  The criteria for a compensable evaluation for hearing loss in the left ear are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

As the Board is reopening the Veteran's claim for entitlement to service connection for hearing loss in the left ear, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for hearing loss in the right ear.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With regard to the Veteran's claim to for entitlement to service connection for hearing loss in the right ear, and for entitlement to a compensable evaluation for hearing loss in the left ear, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

The Veteran was provided notice in an October 2007 letter, prior to adjudication, of the requirements for entitlement to service connection and for an increased rating.  He was also informed in the letter on what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain and as to disability ratings and effective dates if either claim was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional private evidence was subsequently added to the claims files after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA audiogram and nexus opinion were obtained in November 2007.  Subsequent attempts were made in December 2010 and January 2013 to evaluate the Veteran's hearing acuity.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA audiological evaluation obtained in November 2007 is adequate, as it is predicated on a reading of relevant medical records, including audiograms, in the Veteran's claims files and includes a nexus opinion with rationale; the November 2007 and February 2010 audiograms provide pure tone thresholds at the relevant frequencies and are adequate for rating purposes.  Attempts were also made in December 2010 and January 2013 to obtain current audiograms for rating purposes.  Consequently, there is adequate medical evidence of record to make a determination on the service connection and increased rating issues decided in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his March 2011 hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill the same duties to comply with the above regulation. The provisions of 38 C.F.R. § 3.103(c)(2) (2013) require that the DRO who conducts a hearing fulfill the following two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the March 2011 hearing, the Veteran did not offer oral testimony.  His representative submitted a written transcript of previously given testimony.  The case was subsequently remanded to the RO for additional development.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

New and Material Evidence Claim

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

A rating decision in June 1991 denied service connection for hearing loss in the right ear because there was no evidence of a current hearing loss due to service.  The Veteran was notified of the rating decision in July 1991 and did not timely appeal.  As such, that determination is final.  38 U.S.C.A. § 7105.

The Veteran filed a claim to reopen the claim for service connection for hearing loss in the right ear in August 2008; and this appeal ensues from an October 2008 rating decision, which denied the claim because the evidence did not show a hearing loss in the right ear related to service.  

The evidence on file at the time of the June 1991 RO decision consisted of the Veteran's service treatment reports, VA compensation and pension examinations dated in November 1975 and April 1988, and an audiogram dated in May 1991.  No hearing loss was noted on VA examinations in November 1975 and April 1988.  The May 1991 audiogram revealed pure tone thresholds from 1000 to 4000 hertz in the right ear of 15 decibels or fewer, with a speech recognition score of 80 percent.  The diagnosis in May 1991 was bilateral neurosensory hearing loss.

Evidence received since June 1991 includes VA audiological evaluations dated through January 2013 and statements by and on behalf of the Veteran.  

The evidence received after June 1991 includes a November 2007 audiogram in which pure tone thresholds in the right ear included 45 decibels at 3000 hertz and 40 decibels at 4000 hertz; normal to moderate sensorineural hearing loss in the right ear was diagnosed.    

The Board has reviewed the evidence received into the record since the June 1991 RO denial and finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for a hearing loss in the right ear.  The above-noted evidence is new because it has not previously been reviewed by VA.  It is material because it relates to the current diagnosis of sensorineural hearing loss in the right ear and raises a reasonable possibility of substantiating the claim for service connection for a hearing loss in the right ear, as it bears upon one element of a claim for service connection.


Service Connection Claim

The Veteran has contended that service connection for hearing loss in the right ear is warranted because he was exposed to acoustic trauma in service and he has had hearing problems since service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).
Service connection may be presumed for certain chronic diseases, such as sensorineural hearing loss, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2014).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).
After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

As is noted above, the Board is required to follow applicable statutes and regulations in its decisions.  Applicable regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The Veteran's service treatment records include audiological evaluations in August 1971, March 1973, and August 1973, in which pure tone thresholds from 500 to 4000 hertz in the right ear do not show impaired hearing as defined above, with thresholds on separation evaluation in August 1973 of 5 decibels or lower.    

Although VA compensation and pension evaluations in November 1975 and April 1988 do not include audiograms, it was reported in each that no hearing loss was noted.  

VA audiograms obtained in May 1991, August 1994, and November 1994 reveal pure tone thresholds in the right ear from 500 to 4000 hertz of 15 decibels or fewer in May 1991 and of 25 decibels or fewer in August and November 1994.  Speech recognition in the right ear was 80 percent in May 1991, 84 percent in August 1994, and 82 percent in November 1994.

VA audiological evaluation in November 2007 revealed bilateral sensorineural hearing loss.  Pure tone thresholds in the right ear were 30 at 500 hertz, 25 at 1000 hertz, 35 at 2000 hertz, 45 at 3000 hertz, and 40 at 4000 hertz.  After examination of the Veteran and review of the claims files, the audiologist opined that the Veteran's current hearing loss was not at least as likely as not related to military service because hearing thresholds were essentially normal in the right ear for over 20 years after service based on audiograms in May 1991 and November 1994.

Mild to moderate sensorineural hearing loss in the right ear was diagnosed on VA audiological evaluation in February 2010.

It was reported on VA audiological evaluations in December 2010 and January 2013 that, because the test results were inconsistent and did not appear to reflect the Veteran's maximum effort, the results were considered invalid.

The above medical evidence does not show any complaints or findings of impaired hearing in the right ear, based on the VA definition of impaired hearing above, in service or for a number of years after service discharge.  The initial post-service audiological evidence of impaired hearing in the right ear was not until May 1991, over 18 years after service discharge, based on the Veteran's speech recognition score.  The only nexus opinion on file, in November 2007, which is based on evaluation of the Veteran's hearing and a review of the relevant evidence, and which includes a rationale for the opinion, is against the claim.  This opinion noted that the Veteran had normal hearing thresholds for many years after service discharge.  

Due consideration has been given to the Veteran's statements in support of his claim.  Although the Veteran is competent to report symptoms of hearing loss, he is not competent to opine that he currently has hearing loss in the right ear due to service.  The Board does not find the Veteran's contentions that he has had hearing loss in the right ear since service credible because hearing in the right ear was normal at service discharge, no hearing loss was noted on general VA evaluations in November 1975 and April 1988, and his pure tone thresholds were within normal limits on VA audiograms in May 1991, August 1994,  and November 1994.

Consequently, service connection for hearing loss in the right ear is denied.  Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Lastly, the Board notes that reopening and adjudicating the Veterans appeal of the issue of entitlement to service connection for bilateral hearing loss on the merits is not a due process violation because the RO reopened the claim and denied the claim on the merits in the December 2012 Statement of the Case.  Therefore, the Board's decision represents the Veteran's entitlement to one review on appeal.  Disabled American Veterans  (DAV) v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).


Increased Rating Claim

The Veteran has contended that his left ear hearing loss has gotten worse and warrants a compensable rating and that he has attempted to provide accurate information at his VA audiological evaluations.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The Veteran was granted service connection for hearing loss in the left ear by rating decision in June 1991, which assigned a noncompensable rating effective September 25, 1990 under Diagnostic Code 6100.  He filed a claim for increase in August 2007, which was denied by rating decision in October 2008, and the Veteran timely appealed the assigned rating.  

Relevant laws and regulations stipulate that evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity.  Hearing impairment is measured by the results of controlled speech discrimination tests, using the Maryland CNC word list, together with the average hearing threshold levels (which, in turn, are measured by pure tone audiometric tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second).  See 38 C.F.R. § 4.85 (2014) and Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).

The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI. Tables VI and VII as set forth in § 4.85(h) are used to calculate the rating to be assigned.  In instances where, because of language difficulties, the Chief of the Audiology Clinic certifies that the use of both pure tone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on pure tone averages.  38 C.F.R. § 4.85(h) (2014).

In guidance for cases involving exceptional patterns of hearing impairment, the schedular criteria stipulates that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2014).

On VA audiology evaluation in November 2007, pure tone thresholds for the left ear, in decibels, were: 30 at 1000 Hz, 45 at 2000 Hz, 55 at 3000 Hz, and 90 at 4000 Hz.  The pure tone threshold average was 55.  Speech recognition was recorded as 86 percent in the left ear per the Maryland CNC test.  Normal to severe sensorineural hearing loss in the left ear was diagnosed.  

On VA audiology evaluation in February 2010, pure tone thresholds for the left ear, in decibels, were: 30 at 1000 Hz, 50 at 2000 Hz, 60 at 3000 Hz, and 95 at 4000 Hz.  The pure tone threshold average was 59.  Speech recognition was 96 percent in the left ear per the Maryland CNC test.  Mild sloping to profound sensorineural hearing loss in the left ear was diagnosed.    

Although VA subsequently attempted to obtain audiograms from the Veteran in December 2010 and January 2013, it was reported both times, by two different audiologists, that the test results were inconsistent and did not appear to reflect the Veteran's maximum effort.  Consequently, the results were considered invalid and were not reported.

According to the written transcript submitted at the hearing on behalf of the Veteran in March 2011, he had done his best at the VA hearing evaluation in December 2010 and that his hearing had become increasingly worse.

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann, supra.  

In determining the correct rating to assign to the Veteran's hearing loss in the left ear, the audiological results in December 2010 and January 2013 will not be considered because it was concluded by each audiologist that the results were inconsistent or unreliable.  In contrast, the audiograms in November 2007 and February 2010 were considered reliable.  The VA hearing evaluation results for November 2007 and February 2010 translate to hearing level II in each ear.  According to Table VII, a noncompensable evaluation is assigned when hearing acuity is level II in the service-connected ear.
The Board notes that the provisions of 38 C.F.R. § 4.86(a), which provide alternative means of rating hearing loss if there is evidence of exceptional patterns of hearing impairment, are not applicable in the case because the pure tone thresholds at the relevant frequencies are not all 55 decibels or higher.  

The above determination is based upon application of the pertinent provisions of VA's rating schedule.  In this case, the Board finds that the rating criteria to evaluate his left ear hearing loss reasonably describe the Veteran's disability level.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court observed that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Department of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2014).  The Veteran reported at the November 2007 and January 2013 VA evaluations that he had trouble hearing his wife, especially if she was not looking at him.

The Board has also considered whether the Veteran's claims should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  

The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected left ear hearing loss is contemplated and reasonably described by the rating criteria discussed above.  The VA audiological examinations on file do not show significant functional impairment due to hearing loss, as the Veteran's hearing loss was level II in the left ear.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  

The Board finds that the available schedular evaluation is adequate to rate the Veteran's hearing loss.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.   

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Court has held that VA must address the issue of entitlement to a total disability rating based on individual unemployability if it is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the issue of entitlement to a TDIU rating has not been raised by the Veteran or by the evidence of record.  

The Board also finds that the preponderance of the evidence weighs against the Veteran's increased rating claim denied herein.  Consequently, the benefit-of-the-doubt rule does not apply; and entitlement to a compensable rating for hearing loss in the left ear is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

New and material evidence having been received, the claim for service connection for hearing loss in the right ear is reopened, and to that extent the appeal is granted.

Entitlement to service connection for hearing loss in the right ear is denied.

Entitlement to a compensable evaluation for hearing loss in the left ear is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


